DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PELLERIN, III et al. (US 2016/0342530) (hereinafter Pellerin) (published November 24, 2016).
Regarding Claim 17, Pellerin discloses a system, comprising: a cache that includes: a local memory that includes a set of cache lines to store a set of data; and a secure code memory to store a secure code list of secure codes, wherein each of the secure codes indicates a respective secure context of a subset of the set of data stored in a respective cache line of the set of cache lines.
“As shown, the processor 101 includes the tag compression cache (TCC) 104 and the cache tag array 105. As previously described, the TCC 104 is an indexed hardware structure storing a plurality of TCC entries 202. The TCC entries 202 may include a set of higher order address bits of a memory tag. In at least some aspects, the TCC entries 202 may further include bits related to ASIDs, security levels, exception levels, and the like. As shown, the cache tag array 105 includes a plurality of entries, each of the entries having a tag compression cache (TCC) index value 204 and a cache tag 205. The TCC index value 204 may correspond to the index value of an entry 202 in the TCC 104. The cache tags 205 may include the lower order bits of a memory tag” (Pellerin [0029] the first and second secure context is determined by the security level, the tag array is the secure code memory)

“As shown, the table 301 includes example values of the cache tag array 105 and the data array 106. The data array 106 stores a data line 302 for each entry in the cache 102. The cache tag array 105, as previously described, includes index values 204 and cache tags 205. The index values 204 in the cache tag array 105 correspond to the index value 207 corresponding to a given TCC entry 202 in the TCC 104, while each corresponding cache tag 205 stores the lower order bits of a memory tag” (Pellerin [0034])

Regarding Claim 18, Pellerin further discloses comprising a CPU arranged to operate in one of the respective secure contexts to manipulate data addressable by the CPU.
“As shown, the processor 101 includes the tag compression cache (TCC) 104 and the cache tag array 105. As previously described, the TCC 104 is an indexed hardware structure storing a plurality of TCC entries 202. The TCC entries 202 may include a set of higher order address bits of a memory tag. In at least some aspects, the TCC entries 202 may further include bits related to ASIDs, security levels, exception levels, and the like” (Pellerin [0029])

Regarding Claim 19, Pellerin further discloses wherein the cache is a first level cache.
“In at least one aspect, the cache 102 is a Level 1 (L1) data cache” (Pellerin [0022])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellerin (published November 24, 2016) in view of Chachad et al. (US 2012/0191916) (hereinafter Chachad) (published July 26, 2012).
Regarding Claim 1, Pellerin discloses a system, comprising: a central processing unit (CPU) arranged to execute program instructions to manipulate data in at least a first or second secure context, wherein the first and second secure contexts include differing security components therebetween; a first level cache coupled to the CPU to temporarily store data in cache lines for manipulation by the CPU, wherein the first level cache includes a first secure code memory for storing a first-level-cache secure code list of secure codes, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received, and wherein the first level cache includes a first level local memory addressable by the CPU; and
“As shown, the processor 101 includes the tag compression cache (TCC) 104 and the cache tag array 105. As previously described, the TCC 104 is an indexed hardware structure storing a plurality of TCC entries 202. The TCC entries 202 may include a set of higher order address bits of a memory tag. In at least some aspects, the TCC entries 202 may further include bits related to ASIDs, security levels, exception levels, and the like. As shown, the cache tag array 105 includes a plurality of entries, each of the entries having a tag compression cache (TCC) index value 204 and a cache tag 205. The TCC index value 204 may correspond to the index value of an entry 202 in the TCC 104. The cache tags 205 may include the lower order bits of a memory tag” (Pellerin [0029] the first and second secure context is determined by the security level, the tag array is the secure code memory)

“As shown, the table 301 includes example values of the cache tag array 105 and the data array 106. The data array 106 stores a data line 302 for each entry in the cache 102. The cache tag array 105, as previously described, includes index values 204 and cache tags 205. The index values 204 in the cache tag array 105 correspond to the index value 207 corresponding to a given TCC entry 202 in the TCC 104, while each corresponding cache tag 205 stores the lower order bits of a memory tag” (Pellerin [0034])

But does not explicitly state a second level cache coupled to the first level cache to temporarily store data in cache lines for manipulation by the CPU, wherein the second level cache includes a second secure code memory for storing a second-level-cache secure code list of secure codes, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received, and wherein the second level cache includes a second level local memory addressable by the CPU and the first level cache.
Chachad discloses a second level cache coupled to the first level cache to temporarily store data in cache lines for manipulation by the CPU, wherein the second level cache includes a second secure code memory for storing a second-level-cache secure code list of secure codes, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received, and wherein the second level cache includes a second level local memory addressable by the CPU and the first level cache.
“FIG. 7 is a further view of the digital signal processor system 100 of this invention. CPU 110 is bidirectionally connected to L1I cache 121 and L1D cache 123. L1I cache 121 and L1D cache 123 are shown together because they are at the same level in the memory hierarchy. These level one caches are bidirectionally connected to L2 130. L2 cache 130 is in turn bidirectionally connected to external memory 161 and peripherals 169” (Chachad [0049])

“FIG. 7 illustrates further details of DMC 710 and UMC 730. DMC 710 includes L1D cache tags 711. These tags are the non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L1D cache 123. UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731” (Chachad [0050] L2 tag corresponds to second secure code memory and would store tag information as described in Pellerin)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the second level cache and tag memory in Chachad with Pellerin to yield the predictable results of being able to allow more instructions and data to be retained and increases the probability that the cache's anticipation will be correct.

Regarding Claim 2, Chachad further discloses wherein the second level cache includes a shadow copy of the first- level-cache secure code list of secure codes.
“The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Chachad [0050]) 


Regarding Claim 3, Pellerin and Chachad further discloses wherein the first level cache includes a first level cache controller arranged to send an access request to the second level cache,
“These interactions happen on different interfaces, but the traffic on that interface includes level one data cache accesses to both external and level two directly addressable lines” (Chachad [0051])

wherein the access request includes an address of a cache line of data stored in the first level cache and the secure code that indicates the one of the at least first or second secure contexts by which data for a respective cache line was received.
“As shown, a comparator 210 compares the TCC index value 207 returned from the TCC 104 to the TCC index value 208 returned by the cache tag array 105. Furthermore, a comparator 211 compares the lower order bits 0:M of the memory address 201 to the lower order bits 0:M stored in a cache tag entry 209 returned from the cache tag array 105. As shown, the AND logic 212 is configured to perform a logical AND operation on the outputs of the comparators 210, 211. If both comparators 210, 211 indicate a match, then the output of the AND logic 212 is configured to return an indication of a cache hit. Stated differently, if the index values compared by the comparator 210 match, and the lower order bits 0:M compared by the comparator 211 match, then the contents of the requested memory address 201 are stored in the cache 102, and the cache logic 103 may return an indication of a cache hit. However, if the comparator 210 indicates that the compared index values do not mach, or the comparator 211 indicates the lower order bits 0:M do not match, the requested data is not in the cache 102, and the cache logic 103 may return an indication of a cache miss” (Pellerin [0031] the security bits are part of the tag entry and the access request would have the bits in the request be compared with the ones in the tag entry)

Regarding Claim 4, Pellerin and Chachad further discloses wherein the second level cache includes a second level cache controller arranged to receive the access request sent by the first level cache, and
“Data transfers into and out of L1I cache 121 is controlled by program memory controller (PMC) 720. Data transfers into and out of L2 130 including both cache and directly addressable memory (SRAM) are controlled by unified memory controller (UMC) 730” (Chachad [0049])

wherein the second level cache controller generates a comparison in response to comparing the address and the secure code of the access request against a secure code stored in the second level cache for a cache line of data indicated by the address of the access request, and
“As shown, a comparator 210 compares the TCC index value 207 returned from the TCC 104 to the TCC index value 208 returned by the cache tag array 105. Furthermore, a comparator 211 compares the lower order bits 0:M of the memory address 201 to the lower order bits 0:M stored in a cache tag entry 209 returned from the cache tag array 105. As shown, the AND logic 212 is configured to perform a logical AND operation on the outputs of the comparators 210, 211. If both comparators 210, 211 indicate a match, then the output of the AND logic 212 is configured to return an indication of a cache hit. Stated differently, if the index values compared by the comparator 210 match, and the lower order bits 0:M compared by the comparator 211 match, then the contents of the requested memory address 201 are stored in the cache 102, and the cache logic 103 may return an indication of a cache hit. However, if the comparator 210 indicates that the compared index values do not mach, or the comparator 211 indicates the lower order bits 0:M do not match, the requested data is not in the cache 102, and the cache logic 103 may return an indication of a cache miss” (Pellerin [0031] the security bits are part of the tag entry and the access request would have the bits in the request be compared with the ones in the tag entry)

in response to the comparison, executing a cache coherency operation.
“DMC 710 uses shadow tags 732 to implement snoop read and write coherence. DMC 710 tracks the status of L1D cache lines. Shadow tags 732 are used only for snoops intending to keep L2 SRAM coherent with the level one data cache. Thus updates for all external cache lines are ignored. Shadow tags 732 are updated on all L1D cache allocates and all dirty and invalidate modifications to data stored in L2 SRAM” (Chachad [0051])

Regarding Claim 11, Pellerin further discloses wherein the secure code is a bit for indicating one of the first and second secure contexts.
“As shown, the processor 101 includes the tag compression cache (TCC) 104 and the cache tag array 105. As previously described, the TCC 104 is an indexed hardware structure storing a plurality of TCC entries 202. The TCC entries 202 may include a set of higher order address bits of a memory tag. In at least some aspects, the TCC entries 202 may further include bits related to ASIDs, security levels, exception levels, and the like” (Pellerin [0029] a bit has two states 0 or 1, the bit(s) representing security levels would indicate at least two different levels of security)

Regarding Claim 12, Pellerin further discloses a method, comprising: executing program instructions to manipulate data by a CPU in at least a first or second secure context, wherein the first and second secure contexts include differing security components therebetween; temporarily storing data in cache lines of a first level cache for manipulation by the CPU, wherein the first level cache includes a first secure code memory and a first level local memory addressable by the CPU; storing a secure code in a first-level-cache secure code list, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received by the first level cache;
“As shown, the processor 101 includes the tag compression cache (TCC) 104 and the cache tag array 105. As previously described, the TCC 104 is an indexed hardware structure storing a plurality of TCC entries 202. The TCC entries 202 may include a set of higher order address bits of a memory tag. In at least some aspects, the TCC entries 202 may further include bits related to ASIDs, security levels, exception levels, and the like. As shown, the cache tag array 105 includes a plurality of entries, each of the entries having a tag compression cache (TCC) index value 204 and a cache tag 205. The TCC index value 204 may correspond to the index value of an entry 202 in the TCC 104. The cache tags 205 may include the lower order bits of a memory tag” (Pellerin [0029] the first and second secure context is determined by the security level, the tag array is the secure code memory)

“As shown, the table 301 includes example values of the cache tag array 105 and the data array 106. The data array 106 stores a data line 302 for each entry in the cache 102. The cache tag array 105, as previously described, includes index values 204 and cache tags 205. The index values 204 in the cache tag array 105 correspond to the index value 207 corresponding to a given TCC entry 202 in the TCC 104, while each corresponding cache tag 205 stores the lower order bits of a memory tag” (Pellerin [0034])

But does not explicitly state temporarily storing data in cache lines of a second level cache for manipulation by the CPU, wherein the second level cache includes a second secure code memory and a second level local memory addressable by the CPU; and storing a secure code in a second-level-cache secure code list, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received by the second level cache.
Chachad discloses temporarily storing data in cache lines of a second level cache for manipulation by the CPU, wherein the second level cache includes a second secure code memory and a second level local memory addressable by the CPU; and storing a secure code in a second-level-cache secure code list, wherein each secure code indicates one of the at least first or second secure contexts by which data for a respective cache line is received by the second level cache.
“FIG. 7 is a further view of the digital signal processor system 100 of this invention. CPU 110 is bidirectionally connected to L1I cache 121 and L1D cache 123. L1I cache 121 and L1D cache 123 are shown together because they are at the same level in the memory hierarchy. These level one caches are bidirectionally connected to L2 130. L2 cache 130 is in turn bidirectionally connected to external memory 161 and peripherals 169” (Chachad [0049])

“FIG. 7 illustrates further details of DMC 710 and UMC 730. DMC 710 includes L1D cache tags 711. These tags are the non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L1D cache 123. UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731” (Chachad [0050] L2 tag corresponds to second secure code memory and would store tag information as described in Pellerin)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the second level cache and tag memory in Chachad with Pellerin to yield the predictable results of being able to allow more instructions and data to be retained and increases the probability that the cache's anticipation will be correct.

Regarding Claim 13, Chachad further discloses further comprising snooping the first level cache to maintain in the second level cache a shadow copy of the first-level-cache secure code list.
“The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Chachad [0050])

Regarding Claim 14, Pellerin and Chachad further discloses further comprising sending an access request from the first level cache to the second level cache,
“These interactions happen on different interfaces, but the traffic on that interface includes level one data cache accesses to both external and level two directly addressable lines” (Chachad [0051])

wherein the access request includes an address of a cache line of data stored in the first level cache and the secure code that indicates the one of the at least first or second secure contexts by which data for a respective cache line was received from the CPU.
“As shown, a comparator 210 compares the TCC index value 207 returned from the TCC 104 to the TCC index value 208 returned by the cache tag array 105. Furthermore, a comparator 211 compares the lower order bits 0:M of the memory address 201 to the lower order bits 0:M stored in a cache tag entry 209 returned from the cache tag array 105. As shown, the AND logic 212 is configured to perform a logical AND operation on the outputs of the comparators 210, 211. If both comparators 210, 211 indicate a match, then the output of the AND logic 212 is configured to return an indication of a cache hit. Stated differently, if the index values compared by the comparator 210 match, and the lower order bits 0:M compared by the comparator 211 match, then the contents of the requested memory address 201 are stored in the cache 102, and the cache logic 103 may return an indication of a cache hit. However, if the comparator 210 indicates that the compared index values do not match, or the comparator 211 indicates the lower order bits 0:M do not match, the requested data is not in the cache 102, and the cache logic 103 may return an indication of a cache miss” (Pellerin [0031] the security bits are part of the tag entry and the access request would have the bits in the request be compared with the ones in the tag entry)

Regarding Claim 15, Pellerin and Chachad further discloses further comprising: receiving at the second level cache an access request sent by the first level cache;
“Data transfers into and out of L1I cache 121 is controlled by program memory controller (PMC) 720. Data transfers into and out of L2 130 including both cache and directly addressable memory (SRAM) are controlled by unified memory controller (UMC) 730” (Chachad [0049])

generating a comparison in response to comparing the address and the secure code of the access request against a secure code stored in the second level cache for a cache line of data indicated by the address of the access request; and
“As shown, a comparator 210 compares the TCC index value 207 returned from the TCC 104 to the TCC index value 208 returned by the cache tag array 105. Furthermore, a comparator 211 compares the lower order bits 0:M of the memory address 201 to the lower order bits 0:M stored in a cache tag entry 209 returned from the cache tag array 105. As shown, the AND logic 212 is configured to perform a logical AND operation on the outputs of the comparators 210, 211. If both comparators 210, 211 indicate a match, then the output of the AND logic 212 is configured to return an indication of a cache hit. Stated differently, if the index values compared by the comparator 210 match, and the lower order bits 0:M compared by the comparator 211 match, then the contents of the requested memory address 201 are stored in the cache 102, and the cache logic 103 may return an indication of a cache hit. However, if the comparator 210 indicates that the compared index values do not mach, or the comparator 211 indicates the lower order bits 0:M do not match, the requested data is not in the cache 102, and the cache logic 103 may return an indication of a cache miss” (Pellerin [0031] the security bits are part of the tag entry and the access request would have the bits in the request be compared with the ones in the tag entry)

in response to the comparison, executing a cache coherency operation.
“DMC 710 uses shadow tags 732 to implement snoop read and write coherence. DMC 710 tracks the status of L1D cache lines. Shadow tags 732 are used only for snoops intending to keep L2 SRAM coherent with the level one data cache. Thus updates for all external cache lines are ignored. Shadow tags 732 are updated on all L1D cache allocates and all dirty and invalidate modifications to data stored in L2 SRAM” (Chachad [0051])


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellerin (published November 24, 2016) as applied to claim 18 above, and further in view of Chachad (published July 26, 2012).
Regarding Claim 20, Pellerin disclosed the apparatus of claim 18, but does not explicit state wherein the cache is a second level cache. Chachad discloses wherein the cache is a second level cache.
“FIG. 7 is a further view of the digital signal processor system 100 of this invention. CPU 110 is bidirectionally connected to L1I cache 121 and L1D cache 123. L1I cache 121 and L1D cache 123 are shown together because they are at the same level in the memory hierarchy. These level one caches are bidirectionally connected to L2 130. L2 cache 130 is in turn bidirectionally connected to external memory 161 and peripherals 169” (Chachad [0049])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the second level cache and tag memory in Chachad with Pellerin to yield the predictable results of being able to allow more instructions and data to be retained and increases the probability that the cache's anticipation will be correct.


Allowable Subject Matter
Claims 5-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed towards management of data in the cache, the claims requires two levels of cache, each having a memory to store “secure code list” and local memory to store data for manipulation by the CPU. The prior art discloses L1 and L2 cache each with a tag memory and a data storage area. The tag memory is able to store security bits which defines the security level and the data storage area for storing data for manipulation by the CPU. The prior art further discloses a shadow tag to keep track of the tags of L1 in L2, and to pass the access request to the next level of memory (L1 to L2) and the comparing of the request to the tags to identify if there is a cache hit.
The prior art however does not disclose coherence read transaction, snoop transaction, cache maintenance operation transaction, victim write transaction, or coherence DMS write transaction that “includes an address of a cache line of data addressable by the CPU and the secure code that indicates the one of the at least first or second secure contexts by which data for the cache line addressed by the coherence read transaction was received” or operations perform from such transactions in combination with the other limitation of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/MICHAEL ALSIP/Primary Examiner, Art Unit 2136